COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EDGAR A. ARELLANO,                                             No. 08-18-00090-CV
                                               §
                              Appellant,                           Appeal from the
                                               §
 v.                                                          County Court at Law No. 3
                                               §
 WELLS FARGO BANK, N.A.,                                      of El Paso County, Texas
                                               §
                              Appellee.                         (TC# 2017DCV2400)
                                               §


                                MEMORANDUM OPINION

       Appellant, Edgar A. Arellano, has filed a motion to dismiss his appeal. See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal.


                                            GINA M. PALAFOX, Justice
August 22, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.